Citation Nr: 1742915	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee strain, to include as secondary to a service-connected left knee injury, postoperative with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The matter was remanded in June 2016 for a VA examination of the right knee.  The Veteran was afforded an examination in March 2017; as such the Board's remand directives have been complied with in that regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The medical evidence of record does not indicate that the Veteran has a current disability with respect to his right knee, and no evidence that the Veteran's service-connected left knee disorder has caused a right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met, to include as secondary to service-connected left knee injury, postoperative with traumatic arthritis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statement of the Facts

The Veteran's knees were normal upon entry into service in April 1985.  He injured his left knee when he jumped from a truck while in the United States Army.  He was diagnosed at the time with a hyperextended knee.  A few months later in May 1986, medical notes showed mild osteoarthritic changes to his left knee.  The Veteran was granted entitlement to service connection for his left knee in August 1986.  In January 2017, he had left knee surgery, and subsequently, a total knee replacement .  His left knee disability has since been characterized as "post-operative with traumatic arthritis."

In April 200, the Veteran asserted that as a result of his left knee injury, he had developed arthritis in his right knee.  The Veteran was afforded a VA examination in April 2009.  The Veteran stated that "protecting his left knee has started having problems with his right knee."  He reported pain and stiffness that was progressively worse.  (C&P Examination printed May 2009).  The diagnosis was right knee strain with symptoms of pain.  The VA examiner concluded that it was less likely than not that the Veteran's right knee strain was due to his left knee condition.

In June 2009, the Veteran's claim was denied.  The Veteran filed a notice of disagreement (NOD) in August 2009.  A statement of the case (SOC) was issued in June 2011.  In his July 2011 VA Form 9 appeal, the Veteran argued that he was entitled to service connection of his right knee because he had to bear more weight on that knee to compensate for his left knee disability, and as a result, he had developed arthritis in his right knee.

In June 2016, the Board remanded the Veteran's claim and requested a medical opinion as to whether the Veteran had a right knee disability; and if so, whether the disability was service connected or was aggravated by his service connected left knee disability.  A VA examination was performed in March 2017.  The examiner stated that during that exam, the Veteran denied having a right knee disorder.  The examiner noted, "[p]atient steadfastly denies any RIGHT KNEE disorders or complaints." (C&P Examination March 28, 2017).  Testing of his right knee showed no present disorder.  A slight deviation in the range of motion was detected, which the examiner stated was due to aging.  No evidence of the previous right knee strain was noted in the examination.

Service Connection

A claim for service connection must be supported by evidence demonstrating: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran indicated that he had developed arthritis in his right knee.  Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

For a showing of chronic disease in-service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in-service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Arthritis is classified as a "chronic disease" under 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303 (b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  The medical evidence of record does not indicate that the Veteran has or has ever had arthritis in his right knee.  A chronic disease has not been shown.  As such, he is not entitled to service connection on a presumptive basis.

The Board also finds that direct service connection for a right knee disability is not warranted. 

Direct service connection may be granted if there is a disability at some point during the claim, even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran has not had a disability to his right knee at any point during the pendency of the claim.  In the April 2009 VA examination, the examiner opined that the Veteran suffered right knee pain from a strain, "with the onset of the right knee pain 20 years later," was less likely as not related to his left knee injury.  It is noted that the Board determined the examiner's opinion in this regard to be adequate.  A new examination was afforded solely because the 2009 examination did not consider the issue of aggravation.  Pain alone, when there is no diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Without a pathology to which such symptoms can be attributed, there is no basis upon which to grant service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The VA examiner in the March 2017 examination also concluded that the Veteran did not have a current disability.  Upon testing, the examiner found that the Veteran had a mild deviation in the range of motion of his right knee, specifically, tests showed flexion from 0 to 135 degrees and extension of 135 to 0 degrees.  The examiner concluded that this slight range in motion deviation was not a "significant disorder," and that it was likely related to age.  The examiner opined that there was no functional impairment in the Veteran's right knee.  In the Disability Benefits Questionnaire (DBQ) the examiner noted that inasmuch as no disorder was found with respect the Veteran's right knee, the issuance of a medical opinion as to whether or not the disability was caused by service or aggravated by a service-connected disability was moot.  (DBQ dated 3/28/2017).

Evidence in favor of his right knee disability consists only of the Veteran's lay opinion.  The Veteran is competent to relate his personal experiences, such as the existence and onset of pain, but his statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is no medical evidence supporting the Veteran's contention with respect to his claimed arthritis.  Therefore, in the absence of competent evidence indicating that the Veteran has a current disability, his claim in this regard must be denied.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary Service Connection

The Veteran maintains that the claimed right knee disability is due to his service- connected left knee disability. 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
 
The Veteran has a service-connected disability with respect to his left knee, as is required in the second element of secondary service connection.  However, the first element requires evidence of a current disorder.  As has been determined, none of the medical evidence shows that the Veteran has a current disability with respect to his right knee.  Even assuming arguendo, that the Veteran did have a current disability with his right knee, the third element requires a medical a nexus between the service-connected disability and the current disorder.  In this regard, the medical opinion of March 2017 concluded that the presence of a slight deviation in the range of motion in the Veteran's right knee was the result of aging, rather than a result of his left knee disability.  There is no medical evidence of record establishing a causal relationship between his service-connected left knee disability and any claimed right knee disorder.

Thus, based on the foregoing, the claim for entitlement to secondary service connection for his right knee condition is denied.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107 (a) (West 2015).  

ORDER

Entitlement to service connection for a right knee strain, to include as secondary to a service-connected left knee injury, postoperative with traumatic arthritis is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


